           Case:1:05-cv-00516-BLW
          Case    16-36082, 01/06/2020, ID: 11552355,
                                     Document         DktEntry:
                                               310 Filed        76, Page
                                                         01/06/20    Page11ofof11

                                                                              FILED
                               NOT FOR PUBLICATION                              JAN 6 2020

                                                                           MOLLY C. DWYER, CLERK
                       UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


GERALD ROSS PIZZUTO, Jr.,                          No.    16-36082

                Petitioner-Appellant,              D.C. No. 1:05-cv-00516-BLW
                                                   District of Idaho,
         v.                                        Boise

KEITH YORDY, Warden, Idaho
Maximum Security Institution,                      ORDER

                Respondent-Appellee.

Before: FISHER, GOULD and RAWLINSON, Circuit Judges.

         Appellee’s motion for stay of the issuance of the mandate pending

application for writ of certiorari, filed December 31, 2019 (Dkt. 73), is granted.

Fed. R. App. P. 41(b).

         The mandate is stayed for a period not to exceed 90 days pending the filing

of the petition for writ of certiorari in the Supreme Court. Should appellee file for

a writ of certiorari, the stay shall continue until final disposition by the Supreme

Court.
